Citation Nr: 1518497	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  07-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gum deterioration for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran had active service from October 1978 to February 1979 and from February 2003 to August 2003.  He had additional periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) with the Alabama National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2010, the Veteran testified at a Board hearing before the undersigned Acting Veteran's Law Judge (AVLJ). 

In August 2010, the Board remanded the appeal for additional development.  In subsequent rating decisions the RO thereafter granted the Veteran's claims of service connection for tinnitus, a skin disorder diagnosed as eczema, a psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD), and respiratory disorders diagnosed as granuloma of the lung and bronchitis.  See rating decisions dated in February 2011, March 2012, and May 2012.  Therefore, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).

In a February 2014 decision, the Board denied claims of service connection for a gastrointestinal disability, bilateral hearing loss, sinus disability, and an eye disability as well as remanded the claim of service connection for gum deterioration for further development and consideration. 

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161 (2104).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current gum disease or dental disability due to dental trauma during active military service. 


CONCLUSION OF LAW

Service connection for gum deterioration for VA compensation purposes is not warranted.  38 U.S.C.A. §§ 101, 106, 1131, 1712, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in June 2005 and September 2005 prior to the February 2006 rating decision.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, rating decision, the statement of the case, the supplemental statement of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran was afforded a hearing before an AVLJ in April 2010, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, lay statements, and hearing testimony.  

The Board remanded the claim in August 2010 and February 2014, in part, to obtain additional dental records, and schedule the Veteran for an examination.  Additional treatment records were obtained by the VA and submitted by the Veteran.  A VA examination was conducted in April 2014.  

As to the Veteran's service dental records, VA attempted without success to obtain and associate with the record on appeal these records.  Therefore, adjudication of his claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  However, where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

As to the VA examination, the Board finds that it is adequate to adjudicate the claim and substantially complied with the remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided opinions as to the diagnoses of his dental disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the claim in February 2014, in part, to obtain a list of the Veteran's dates of service, to determine whether the Veteran was serving on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), on April 16, 1994, when he lacerated his lip.  The record previously contained evidence that he had service in the Alabama National Guard for 44 days of INACDUTRA and 15 days of ACDUTRA between September 20, 1993, and September 19, 1994.  The AOJ was to obtain additional National Guard personnel records.  If such information could not be found, a memorandum of unavailability outlining all actions taken to obtain the requested information was to be prepared.  However, in March 2014 correspondence, the AMC requested that the Defense Finance and Accounting Service (DFAS) provide leave and earnings statements for the wrong year 2004, not 1994.  Subsequent service records obtained from Defense Personnel Records Information Retrieval System (DPRIS) found that the Veteran's 15 days of ACDUTRA during that period was in January 1994.  Although the proper personnel records were not requested, the only period of ACDUTRA was in January 1994.  Therefore, it can be definitely established that the Veteran served on INACDUTRA on April 16, 1994.  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts to obtain more National Guard personnel records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Also see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran essentially claims that he sustained trauma to his mouth during service which resulted in his current severe gum deterioration. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C F R, Chapter 17 (2014) and C F R § 3 381 (2014).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include the intended effects of treatment.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above laws and regulations in mind, the Board notes that a line of duty report noted that, on April 16, 1994, while the Veteran was serving a period of INACDUTRA, he was engaged in squad tactics when he fell or tripped, and his mouth struck the rear sight on his rifle cutting his lip.  A private hospital emergency room report that date confirms that the Veteran was hit in the mouth by a charging handle, resulting in lip laceration and swelling.  Physical examination found no malocclusion, no loose teeth, no gingival injury, and some old defects on his teeth that were not new.  

No active service dental records were found, but a medical exam note dated September 1988 mentions "poor dental hygiene" in the remarks section.  A consult for a broken denture dated March 2003 states that the remaining mandibular teeth had chronic moderate to advanced periodontal disease.  The Veteran also has a history of smoking during the time that his periodontal disease was noted.  

A VA dental examination was conducted in April 2014.  Panoramic X-ray confirmed that Veteran only has teeth #22 and 27 remaining.  The Veteran had no bone loss secondary to periodontal disease.  No evidence of fractures or pathology was noted.  The Veteran has poor oral hygiene.  Tooth #22 has advanced periodontal disease with a class 2 mobility.  Tooth #27 has moderate periodontal disease with class 1 mobility.  No residuals from were trauma noted.  The examiner noted that the Veteran's mouth lacerations were completely healed and no scars were noted. 

The April 2014 examiner also noted that the Veteran sustained trauma to his mouth in April 1994 that resulted in a lip laceration.  It was noted at that time that there was no damage to his teeth or gums.  He has a history of poor oral hygiene, smoking, and chronic moderate to advanced periodontal disease.   The examiner stated that periodontal disease is not caused by trauma or military service, it is caused by poor oral hygiene and is exacerbated by smoking.  This Veteran has no dental, mouth, or gum disability that had its onset or was causally related to the April 1994 trauma.  The examiner based these findings upon clinical exam, panoramic radiograph, the Veteran's history, and review of the Veteran's VBMS folder. 

Considering the above evidence in light of the controlling laws and regulations, the Board finds that the Veteran does not have a dental disability for which compensation is payable.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.150 and Diagnostic Code 9913, Note (2014); see also Simmington, supra.  

The Veteran is competent to report observable symptoms, such as being struck in the mouth, loose teeth, and subsequent teeth/mouth problems.  See Davidson, supra; 38 C.F.R. § 3.159(a)(2).  The Board acknowledges that the Veteran contends his current dental problems, gum disease and missing teeth, are related to his in-service injury to his lip, however, the Veteran, as a layperson, is not competent to provide statements and/or testimony regarding the etiology of his current dental disorder.  See Jandreau, supra.  The Veteran's statements that his current gum deterioration is related to active military service have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge. 

The Board accords more weight to the medical evidence than to the Veteran's lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (holding that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The only medical opinion of record addressing the relationship between the current condition and service is that of the April 2014 VA dental examiner, and such opinion is against the claim.  The Board finds the April 2014 medical opinion persuasive, as it was based on a thorough examination of the Veteran and included a detailed discussion of all relevant facts.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The examiner offered a rational and plausible explanation for concluding that the Veteran's current periodontal disease and missing teeth were not due to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

It is unfortunate that the Veteran's service dental records are unavailable.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran did provide additional evidence and argument when he was informed of the loss of these records.  In addition, a treatment record regarding the injury that the Veteran alleges caused his current gum deterioration is of record.  The VA examiner reviewed that record and found that the in-service injury did not cause the Veteran's current gum deterioration.  The above analysis provides a thorough explanation of the Board's findings and conclusion.  Therefore, the Veteran is not prejudiced by the absence of these service treatment records in this case.

Accordingly, service connection for gum deterioration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for gum deterioration for VA compensation purposes is denied.



____________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


